18 N.Y.2d 772 (1966)
Diane G. Comstock, an Infant, by Her Guardian ad Litem, Philip E. Comstock, et al., Respondents-Appellants,
v.
Lyman A. Beeman, Jr., Appellant, John J. Howe, Respondent, and Motor Vehicle Accident Indemnification Corporation, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued September 28, 1966.
Decided October 18, 1966.
James M. Conboy, James S. Carter and M. James Conboy for defendant-appellant.
J. Robert La Pann for plaintiffs-appellants.
Louis M. Carusone for defendant-respondent.
Francis J. Holloway for Motor Vehicle Accident Indemnification Corporation, intervenor-respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, without costs; no opinion.